NO. 12-11-00208-CV

                           IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

WILLIAM ALEXANDER GEORGE,                              §        APPEAL FROM THE 7TH
APPELLANT

V.                                                     §        JUDICIAL DISTRICT COURT

VELMA SKIEF,
APPELLEE                                               §        SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                         PER CURIAM
         This appeal is being dismissed because Appellant has failed to comply with the Texas
Rules of Appellate Procedure. See TEX. R. APP. P. 42.3. Pursuant to Rule 32.1, Appellant’s
docketing statement was due to have been filed at the time the appeal was perfected, i.e., July 11,
2011. See TEX. R. APP. P. 32.1. Because Appellant did not file his docketing statement at that
time, this court requested by letter dated July 11, 2011, that he file his docketing statement
within ten days if he had not already done so. Appellant did not file the docketing statement as
requested.
         In a second notice dated July 25, 2011, the court advised Appellant that the docketing
statement had not been filed as requested in this court’s July 11, 2011 letter. The notice further
provided that unless the docketing statement was filed on or before August 1, 2011, the appeal
would be presented for dismissal in accordance with Texas Rule of Appellate Procedure 42.3.
See TEX. R. APP. P. 32.1. The August 1 deadline has passed, and Appellant has not complied
with the court’s request. Because Appellant has failed, after notice, to comply with Rule 32.1,
the appeal is dismissed. See TEX. R. APP. P. 42.3(c).
Opinion delivered August 10, 2011.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.

                                                    (PUBLISH)